291 F.3d 1381
NATIONAL DATA CORPORATION & SUBSIDIARIES, Plaintiff-Appellant,v.UNITED STATES, Defendant-Appellee.
No. 01-5139.
United States Court of Appeals, Federal Circuit.
May 30, 2002.

Timothy J. Peaden, Alston & Bird LLP, of Atlanta, GA, argued for plaintiff-appellant. With him on the brief were Philip C. Cook, and Michelle M. Henkel.
Randolph L. Hutter, Attorney, Tax Division, Department of Justice, of Washington, DC, argued for defendant-appellee. With him on the brief were Elieen J. O'Connor, Assistant Attorney General; and Richard Farber, Attorney.
Before GAJARSA, LINN, and DYK, Circuit Judges.
PER CURIAM.


1
National Data Corporation and Subsidiaries ("NDC") appeals a decision of the United States Court of Federal Claims. The Court of Federal Claims summary judgment decision denied NDC's tax refund claim. Nat'l Data Corp. & Subsidiaries v. United States, 50 Fed. Cl. 24, 25 (2001). NDC argued that certain amounts it expended for leasehold improvements qualified for the "world headquarters exception" to the repeal of the investment tax credit. The exception is codified in § 204(a)(7) of the Tax Reform Act of 1986. The Court of Federal Claims holding depends predominantly on its interpretation of the phrase "agreement to lease" in subparagraph (B) of § 204(a)(7). This court finds the Court of Federal Claims interpretation of such phrase to be correct. Therefore, we adopt as this court's opinion the Court of Federal Claims interpretation of this particular phrase and similarly adopt the Court of Federal Claims application of such interpretation to the facts of this case. As a result, we affirm.


2

AFFIRMED.


COSTS

3
No costs.